  Exhibit 10.1  

October 13, 2006

Integrated Electrical Services, Inc.
1800 West Loop South, Suite 500
Houston, Texas 77027
Attn: Chief Financial Officer

 

Re:          Amendment to and Waiver regarding Section 9.3.2 of the Loan
Agreement

 

Ladies and Gentlemen:

                Reference is hereby made to that certain Loan and Security
Agreement, dated as of May 12, 2006, by and among Integrated Electrical
Services, Inc., a Delaware corporation (“Parent”), the other credit parties
signatory thereto (the “Credit Parties”), the financial institutions from time
to time party thereto (the “Lenders”) and Bank of America, N.A., as collateral
and administrative agent for the Lenders (in such capacity, “Agent”) (as amended
or otherwise modified from time to time, the “Loan Agreement”). Unless otherwise
indicated, all terms used herein shall have the same meanings as in the Loan
Agreement.

                Parent, on behalf of itself and the other Credit Parties, has
requested that Agent and Lenders agree that effective immediately that
Section 9.3.2 of the Loan Agreement be amended so that the reference to the
dollar amount “-- $18,000,000” is deleted and substituted therefor is the dollar
amount “ --$21,000,000”.

                Subject to the terms and conditions set forth herein, Agent and
Lenders hereby agree to the above-described amendment to Section 9.3.2 of the
Loan Agreement so that the reference to the dollar amount “-- $18,000,000” is
hereby deleted and substituted therefor is the dollar amount “ -- $21,000,000”.

                In addition, Parent, on behalf of itself and the other Credit
Parties, has informed Agent and Lenders that Credit Parties have violated
Section 9.3.2 of the Loan Agreement for the August 31, 2006 measurement date
(covering the period from October 1, 2005 through August 31, 2006) because
Shutdown EBIT for such period was less than the - $17,000,000 amount required by
the Loan Agreement, and has requested that Agent and Lenders waive this
violation of Section 9.3.2 of the Loan Agreement.

                Subject to the terms, conditions and provisions of this letter,
each of Agent and Lenders hereby waives the above-described violation of Section
9.3.2 of the Loan Agreement.

                Except as expressly set forth herein, all of the other terms,
provisions and conditions of the Loan Agreement, the other Loan Documents and
any other agreements shall remain and continue in full force and effect.

                Parent and the other Credit Parties are hereby notified that
irrespective of (i) any waivers previously granted by Agent and Lenders
regarding the Loan Agreement and the other Loan Documents, (ii) any previous
failures or delays of Agent and Lenders in exercising any right, power or
privilege under the Loan Agreement or the other Loan Documents, or (iii) any
previous failures or delays of Agent and Lenders in the monitoring or in the
requiring of compliance by Parent and the other Credit Parties with the duties,
obligations, and agreements of Parent and the other Credit Parties in the Loan
Agreement and the other Loan Documents, hereafter Parent and the other Credit
Parties will be expected to comply




 

--------------------------------------------------------------------------------




Integrated Electrical Services, Inc.
October 12, 2006
Page 2

strictly with their respective duties, obligations and agreements under the Loan
Agreement and the other Loan Documents.

                This letter (i) shall not apply to or constitute a consent to
any future amendment to any other provision of the Loan Agreement or any other
Loan Document or a waiver of any other past, present or future violation of any
provision of the Loan Agreement or any other Loan Document, and (ii) shall not
directly or indirectly in any way whatsoever (a) impair, prejudice, or otherwise
adversely affect Agent’s or any Lender’s right at any time to exercise any
right, privilege or remedy in connection with the Loan Agreement, any other Loan
Document; any other agreement or any other contract or instrument, (b) amend or
alter any other provision of the Loan Agreement, any other Loan Document, any
other agreement, or any other contract or instrument, or (c) constitute any
course of dealing or other basis for altering any obligation or right of any
party to the Loan Agreement, any other Loan Document, any other agreement, or
any other contract or instrument.

                Notwithstanding any provision of this letter to the contrary,
this letter shall not be directly or indirectly effective against Agent and
Lenders for any purpose unless and until Agent receives a copy of this letter
which has been duly signed by Parent on behalf of itself and the other Credit
Parties.

    

Yours very truly,

BANK OF AMERICA, N.A., as Agent and a Lender   By:     /s/ H Michael Wills

Name:    H MICHAEL WILLS

Title:      SENIOR VICE PRESIDENT

 

WELLS FARGO FOOTHILL, LLC , as a Lender   By:     /s/ David P Hill

Name:   David Hill

Title:     Vice President


THE CIT GROUP/BUSINESS CREDIT, INC. , as a Lender   By:    /s/ Kirk Wolverton

Name:   Kirk Wolverton

Title:     Vice President

 


--------------------------------------------------------------------------------




Integrated Electrical Services, Inc.
October 12, 2006
Page 3

ACCEPTED AND AGREED BY:

INTEGRATED ELECTRICAL SERVICES, INC.,
ON BEHALF OF ITSELF AND EACH OF ITS SUBSIDIARIES


      BY:   /s/ David A Miller     NAME:     David A. Miller     TITLE: 
   CFO         

 


--------------------------------------------------------------------------------